DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 27.  The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 19.
The drawings are further objected to because cement “3”, “6” and “11” in Figures 1 and 3-5 are actually pointing to blank space.  Cement is not actually shown in Figs. 1 and 3-5.
The drawings are also objected to because “28” and “41” in Fig. 2h are both defined as the cement plug, which makes it appear that one of them would be sufficient and the other could be deleted.  (Also, see the Specification objection regarding “28” below.)
The drawings are finally objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal within the annulus, the injection tool, and the explosive charges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 12, line 20 should likely be amended to recite --tubing [[1]]7 to create holes 20--.  On page 15, lines 10-11, 15 and 17-18 should all likely be amended to recite --the lower end 7a of the tubing[[ 7a]]--.  Finally, reference number “28” is only defined in the Abstract.  A reference to “28” should likely be added to the body of the Specification, too.  (Also, see the Drawing objection regarding “28” above.)
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 6 should be amended to recite --comprising, --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-11, 16-18, 20, 21, 23-26 and 28 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the annulus" in lines10-11, the limitation “the quality” in line 19 and the limitation “the cement bond” in lines 19-20.  Claim 28 recites 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11, 16-18, 20, 21, 23-26 and 28 are rejected under 35 USC 103 as being unpatentable over Wardley et al. (WO 2016/156862 A2) (“Wardley”) and in view of King et al. (US 5,213,161) (“King”).
Referring to claims 1 and 8: Wardley teaches a method for of abandoning a well, the well including a cemented section behind casing in a wellbore 1, 4 and production tubing 7 within the casing at the cemented section (page 1, lines 25-27), comprising the steps in order:
(a) perforating (page 13, lines 8-13) the production tubing 7 in the wellbore 1, 4 at a zone of interest at the cemented section 6 at a location (Fig. 3a);
(b) passing a settable composition 21 through the perforations 20b into the annulus between the casing 5 and the production tubing over the zone of interest;
(c) allowing the settable composition to set to secure the production tubing to the casing over the zone of interest (page 13, 23-24);
(d) cutting the production tubing at the zone of interest (Fig. 3c) to access the casing at the cemented section; and
(f) performing a cement bond log to assess the quality of the cement bond at the cemented section over the zone of interest (page 13, lines 28-33).
Wardley does not specifically teach the settable composition being dissolvable in acid or performing an acid wash to remove the set settable composition over the zone of interest.  King teaches a method comprising:
(b) passing a settable composition as a foam (column 3, lines 29-37), the settable composition being dissolvable in acid, into the zone of interest (column 2, lines 38-54; column 4, lines 41-57);

(e) performing an acid wash to remove the set settable composition over the zone of interest (column 4, lines 48-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Wardley to include performing an acid wash to remove a set, dissolvable composition as taught by King in order to not rely solely on mechanical removal, which wears down the removal tools and requires repairs and replacements.
Referring to claim 2: Wardley teaches the zone of interest has an upper edge and a lower edge, the lower edge being at a seal within the annulus (Fig. 3a).
Referring to claim 4: Wardley teaches the zone of interest comprises a length in the range 30m to 60m (when the zone is defined as shorter than the milled length “A” [as the zone is defined here]; Fig. 3d; page 13, lines 26-27).
Referring to claims 5 and 6: Wardley teaches the settable composition is a resin or a gel (page 9, lines 21-22).
Referring to claim 7: Wardley teaches at step (b) deploying an injection tool to displace a pre-determined amount of settable composition through the perforations into the annulus (page 6, lines 25-27).
Referring to claims 9-11: Wardley teaches at step (a) running a perforating tool through the tubing to the zone of interest (page 9, lines 6-7), wherein the method comprises perforating the tubing using explosive charges (page 9, lines 3-4).  While Wardley teaches using explosive charges or another perforating tool (page 9, lines 3-4), 
Referring to claim 16: Wardley teaches at step (d) providing a tubing cutter (not shown) to cut a slot 31 through a wall of the production tubing (Fig. 3c).
Referring to claims 17 and 18: Wardley teaches deploying a milling tool 35 to mill away both the tubing and the securing settable composition in the annulus between the casing and the tubing (Fig. 3d).
Referring to claims 20 and 21: Wardley teaches milling in an upward or a downward direction (page 9, lines 14-19).
Referring to claims 23 and 24: Wardley teaches pulling the tubing out of the casing if the cement bond is shown to be of poor quality and deploying a cement plug 41 in the casing if the cement bond is shown to be of sufficient quality (page 10, lines 12-14).
Referring to claim 25: Wardley teaches assessing the quality of the cement of a second zone by running a tubing cutter tool in the tubing and cutting the tubing at an upper end of the second zone and dropping the cut tubing further downhole so that the second zone is exposed for assessment (page 10, lines 16-20).
Referring to claim 26: Wardley teaches repeating the steps at one or more shallower depths in the well (page 15, lines 10-13).
Referring to claim 28: Wardley teaches the two or more steps are performed on the same trip into the well bore (see the entire Specification, as there is no mention of removing the tool in the middle of the operation or requiring multiple trips).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHAFER (US 2018/0216437 A1) also teaches a method comprising assessing the quality of cement and potentially abandoning a well (see paragraphs [0033] and [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


25 March 2022